Title: From John Adams to Edmé Jacques Genet, 10 May 1780
From: Adams, John
To: Genet, Edmé Jacques


     
      Dear Sir
      Paris May 10th 1780
     
     I have communicated your Invitation to Commodore Jones. He will go to Versailles a Sunday, but I believe is engaged to dine. I will have the Honor of waiting on You with Mr. Dana and Mr. Thaxter, on Sunday: but I believe, it will be best to leave my little Sons, and give them another Opportunity of availing themselves of your Goodness.
     Sir John Dalrymple is at Madrid, and coming this Way, from Portugal, on Account of his Lady’s Health as it is given out.
     The Slanderer of Algernon Sidney will do no good in Spain, France or any where else.
     Adieu
    